Case 1:16-cv-00451-LEK-RLP Document 178 Filed 11/20/18 Page 1 of 7   PageID #:
                                   4579



MARR JONES & WANG
A LIMITED LIABILITY LAW PARTNERSHIP

RICHARD M. RAND                2773-0
SARAH O. WANG                  6649-0
Pauahi Tower
1003 Bishop Street, Suite 1500
Honolulu, Hawaii 96813
Tel. No. (808) 536-4900
Fax No. (808) 536-6700
rrand@marrjones.com

Attorneys for Defendant
MARRIOTT OWNERSHIP RESORTS, INC.


                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 ANDREW GRANT; SANDRA                   CIVIL NO. 16-00451 LEK-RLP
 DENISE GRANT; and ROBIN
 REISINGER,                             DEFENDANT MARRIOTT
                                        OWNERSHIP RESORTS, INC.’S
                    Plaintiff,          PROPOSED SPECIAL VOIR DIRE
                                        QUESTIONS; CERTIFICATE OF
          vs.                           SERVICE

 MARRIOTT OWNERSHIP
 RESORTS, INC.; and DOE
 DEFENDANTS 1-100,

                    Defendant.



                                        Trial: December 4, 2018
                                        Judge: The Hon. Leslie E. Kobayashi




1123419
Case 1:16-cv-00451-LEK-RLP Document 178 Filed 11/20/18 Page 2 of 7      PageID #:
                                   4580



          DEFENDANT MARRIOTT OWNERSHIP RESORTS, INC.’S
              PROPOSED SPECIAL VOIR DIRE QUESTIONS

             Defendant MARRIOTT OWNERSHIP RESORTS, INC.

(“Defendant” or “MORI”) hereby submits its Proposed Special Voir Dire

Questions to the Court.

             DATED:       Honolulu, Hawaii, November 20, 2018.



                                            /s/ Richard M. Rand
                                           RICHARD M. RAND
                                           SARAH O. WANG

                                           Attorneys for Defendant
                                           MARRIOTT OWNERSHIP
                                           RESORTS, INC.




                                     2
1123419
Case 1:16-cv-00451-LEK-RLP Document 178 Filed 11/20/18 Page 3 of 7               PageID #:
                                   4581



                  PROPOSED SPECIAL VOIR DIRE QUESTIONS

             1.     Do you have any feelings about the vacation ownership

industry that would affect your ability to be fair and impartial in this case?

             2.     Have you ever attended a vacation ownership (also referred to

as “timeshare”) sales presentation?

             3.     If you have, do you believe you can still be fair and impartial in

this case?

             4.     Do you or anyone in your family own a vacation ownership

interest? Have you ever purchased a vacation ownership interest?

             5.     If so, do you believe you can still be fair and impartial in this

case?

             6.     Have you ever been fired from a job?

             7.     If so, did you believe your employer acted properly? Do you

believe you were fired because of your race or another illegal reason? Do you

believe you can still be fair and impartial in this case?

             8.     If the evidence in this case shows that part of the reason for the

Plaintiffs’ termination was for missing days of work, would you be willing to

accept that as a legitimate reason even if they were sick on any of those days?




1123419
Case 1:16-cv-00451-LEK-RLP Document 178 Filed 11/20/18 Page 4 of 7            PageID #:
                                   4582


             9.    If the evidence in this case shows that part of the reason for the

Plaintiffs’ terminations was poor sales results, would you be willing to accept that

as a legitimate reason?

             10.   If the evidence shows that the Plaintiffs were fired for reasons

that you personally do not agree with, will you be able to find for the Defendant if

the evidence shows race was not the reason Plaintiffs were fired?

             11.   Do you understand the Plaintiffs must prove each element of

their claims and if they do not you must return a verdict for the Defendant?

             12.   In this case, the Plaintiffs all claim that they were discriminated

against on the basis of their race, Caucasian. Do you understand that they are

required to prove that the Defendant intended to discriminate against them?

             13.   In this case, the Plaintiffs all claim that their sales performance

was negatively affected due to alleged racial discrimination. Will you be able to

require them to prove that the Defendant intended to negatively affect their sales

performance based on their race?

             14.   Plaintiffs Grant and Kelly claim that the Defendant created a

racially hostile work environment. Will you be able to understand that they must

prove more than isolated comments and that a reasonable person of the same race

would find the comments to have created a hostile work environment?




                                      2
1123419
Case 1:16-cv-00451-LEK-RLP Document 178 Filed 11/20/18 Page 5 of 7     PageID #:
                                   4583


            15.   Do you think that isolated racial comments at work amount to

unlawful harassment?




                                    3
1123419
Case 1:16-cv-00451-LEK-RLP Document 178 Filed 11/20/18 Page 6 of 7           PageID #:
                                   4584


                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


 ANDREW GRANT; SANDRA                          CIVIL NO. 16-00451 LEK-RLP
 DENISE KELLY; and ROBIN
 REISINGER,
                                               CERTIFICATE OF SERVICE
                       Plaintiffs,

          vs.

 MARRIOTT OWNERSHIP RESORTS,
 INC.; and DOE DEFENDANTS 1-100,

                       Defendant.


                            CERTIFICATE OF SERVICE

                The undersigned hereby certifies that, on the dates and by the methods

of service noted below, a true and correct copy of the foregoing document was

duly served upon the following:

                Served electronically through CM/ECF:

                ELIZABETH JUBIN FUJIWARA, ESQ. ejfujiwara.law1@gmail.com
                JOSEPH T. ROSENBAUM, ESQ.      jtr@frlawhi.com

                Attorneys for Plaintiff
                SANDRA DENISE KELLY

                CHARLES H. BROWER, ESQ.            honlaw@lava.net

                Attorney for Plaintiff
                ANDREW GRANT



1123419
Case 1:16-cv-00451-LEK-RLP Document 178 Filed 11/20/18 Page 7 of 7   PageID #:
                                   4585


            MICHAEL P. HEALY, ESQ.           honolululawyer@outlook.com

            Attorney for Plaintiff
            ROBIN REISINGER

            DATED:       Honolulu, Hawaii, November 20, 2018.


                                           /s/ Richard M. Rand
                                          RICHARD M. RAND
                                          SARAH O. WANG

                                          Attorneys for Defendant
                                          MARRIOTT OWNERSHIP
                                          RESORTS, INC.




                                     2
1123419
